Citation Nr: 1035079	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In March 2010, the Board remanded the case for additional 
development and this matter now returns for further appellate 
review.  As will be discussed further herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the March 2010 remand orders and no further action 
is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In connection with this appeal, the Veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge in 
February 2010; a transcript of that hearing is associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire appeal period, the evidence demonstrates 
that the Veteran has no worse than Level II hearing in the right 
ear and Level III hearing in the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, VII 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a November 2006 
letter, sent prior to the initial unfavorable AOJ decision issued 
in January 2007, advised the Veteran of the evidence and 
information necessary to substantiate his increased rating claim 
as well as his and VA's respective responsibilities in obtaining 
such evidence and information.  Additionally, such letter 
informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   

Relevant to the duty to assist, private treatment records have 
been obtained and considered.  The Veteran has not identified any 
additional, outstanding records that he wishes to be considered 
in his appeal.  In this regard, the Board noted in the March 2010 
remand that it was unclear whether the Veteran received VA 
treatment, in addition to private treatment, for his bilateral 
hearing loss.  As such, the Board directed that the Veteran be 
requested to identify any VA or private treatment providers who 
had treated him for his bilateral hearing loss.  Thereafter, in a 
March 2010 letter, the Veteran was requested to provide such 
information.  In response, the Veteran provided treatment records 
from his private physician, Dr. Ruiz, and authorized VA to obtain 
additional records from such physician, which was subsequently 
accomplished.  However, he did not identify any VA treatment.  
Therefore, the Board finds that there are no additional 
outstanding records that need to be obtained prior to 
adjudication of the Veteran's appeal.

Additionally, the Veteran was provided with VA examinations in 
December 2006 and, pursuant to the Board's March 2010 remand 
orders, July 2010 in order to adjudicate his increased rating 
claim.  The Board acknowledges that, in May 2007 and April 2010 
statements, the Veteran challenged the conduct of the VA 
examination in that the hearing test was given in a sound-proof 
room without outside interference, unlike real life where there 
was always background noise.  However, in addressing an identical 
challenge from another appellant, the Court noted in Martinak v. 
Nicholson, 21 Vet. App. 447, 453-54 (2007), that the appellant 
offered no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test results.  
The Court also observed that appellant did not offer any expert 
medical evidence demonstrating that an alternative testing method 
exists and that this method is in use by the general medical 
community.  The Court instead found that the appellant simply 
offered his own unsubstantiated lay opinion as to the impropriety 
of testing in a sound-controlled room, and that the Secretary's 
policy of conducting examinations in a sound-controlled room 
cannot be invalidated on this basis.  Therefore, based on the 
Court's holding in Martinak, the Board finds that the VA 
examinations in the instant case were properly conducted.

The Board also notes that in Martinak, the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Id. at 455.  In this regard, the 
December 2006 examiner noted that the Veteran had difficulty 
hearing the television and while talking on the telephone and in 
group conversations.  He also indicated that he had difficulty 
hearing in crowds.  Likewise, in July 2010, the examiner observed 
that the Veteran reported that he misinterprets what people say 
and has difficulty hearing women's voices in classroom settings, 
but otherwise denied any effect on his usual daily activities.  
Therefore, the Board finds that the December 2006 and July 2010 
VA examiners sufficiently addressed the functional effects of the 
Veteran's bilateral hearing loss in accordance with Martinak, 
supra.  

Moreover, based on the foregoing, the Board determines that the 
AOJ has substantially complied with the March 2010 remand 
directives in obtaining all identified records and affording the 
Veteran a VA examination such that no further action is necessary 
in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests combined with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles per 
second.  To rate the degree of disability for service-connected 
hearing loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage of 
speech discrimination loss and average pure tone decibel loss are 
met.  The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled speech 
discrimination tests (Maryland CNC) together with the results of 
pure tone audiometry tests.  These results are then charted on 
Table VI, Table VIA, in exceptional cases as described in 38 
C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.  

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  At his February 2010 Board hearing and in 
documents of record, the Veteran contends that his hearing 
disability is worse than the currently assigned evaluation.  
Therefore, he alleges that he is entitled to a compensable rating 
for such disability.

At the December 2006 VA examination, mild to severe sensorineural 
hearing loss bilaterally at 1500 Hertz and above was diagnosed.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
70
LEFT
20
20
35
60
70

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 50-decibel loss in the right ear and a 46.25-decibel 
loss in the left ear.  The Veteran had 84 percent speech 
discrimination in the right ear and 82 percent speech 
discrimination in the left ear.  These audiometry test results 
equate to Level II hearing in the right ear and Level III hearing 
in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level II hearing in the right ear and Level III hearing in the 
left ear results in a noncompensable disability rating.  38 
C.F.R. § 4.85.

At the July 2010 VA examination, normal hearing from 250 to 1000 
Hertz with a mild sloping to severe sensorineural hearing loss 
from 1500 to 8000 Hertz bilaterally was diagnosed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
65
75
LEFT
20
20
40
65
70

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 50-decibel loss in the right ear and a 48.75-decibel 
loss in the left ear.  The Veteran had 88 percent speech 
discrimination in the right ear and 84 percent speech 
discrimination in the left ear.  These audiometry test results 
equate to Level II hearing in the right ear and Level II hearing 
in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level II hearing in the right ear and Level II hearing in the 
left ear results in a noncompensable disability rating.  38 
C.F.R. § 4.85.

Private treatment records from Dr. Ruiz dated from June 2004 to 
April 2010 reflect complaints and treatment for bilateral hearing 
loss.  Relevant to the appeal period, audiometric examinations 
were conducted in October 2006 and April 2010; however, such 
audiograms are in graph form and the results have not been 
interpreted.  Even so, as fact-finding is a proper function of 
the Board, the Board is permitted to interpret the graphical 
representations contained in the audiograms into numerical 
results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
However, the speech discrimination portion of the audiograms are 
not shown to conform to the requisite standards using the 
necessary Maryland CNC speech recognition test.  Thus, the Board 
is unable to appropriately interpret these audiograms for 
consideration in the Veteran's increased rating claim.  See 38 
C.F.R. § 4.85; Kelly, supra.  The Board notes, however, that the 
audiogram results appear to be generally consistent with the 
findings at the December 2006 and July 2010 VA examinations.

Therefore, the Board finds that the requirements for a 
compensable rating are not met based on the demonstrated levels 
of hearing impairment, emphasizing that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are rendered.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
bilateral hearing loss; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is not 
warranted.

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
hearing loss with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's hearing loss 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  In this regard, the Veteran has 
indicated that he has difficulty understanding speech, especially 
in background noise situations.  Such symptomatology is 
contemplated in his assigned evaluations as the rating criteria 
addresses deficiencies in speech discrimination as well as in 
pure tone thresholds.  There are no additional symptoms of his 
bilateral hearing loss that are not addressed by the rating 
schedule.  Therefore, the Board finds that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, to the extent that 
the Veteran's bilateral mid and high frequency hearing loss may 
interfere with his employability, such interference is addressed 
by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, the Board notes 
that, in an April 2010 statement, the Veteran indicated that he 
was currently employed as a licensed realtor and home building 
consultant.  While he further stated that he had difficulty 
hearing individuals in a group setting, which is part of his 
employment duties, the Board again notes that, to the extent that 
the Veteran's bilateral hearing loss may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that the evidence does not show that 
the Veteran's bilateral hearing loss renders him unemployable 
and, as such, a claim for TDIU has not been raised.

The Board has also considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
bilateral hearing loss.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


